     Case 2:19-cv-01976-JAM-JDP Document 35 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    RONNELL DAVIS,                                     Case No. 2:19-cv-01976-JAM-JDP (PC)
11                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO SET A SETTLEMENT CONFERENCE
12            v.                                         AND GRANTING PLAINTIFF’S MOTION
                                                         FOR AN EXTENSION OF TIME
13    B. HARRIS, et al.,
                                                         ECF Nos. 31, 32
14                       Defendants.
15

16

17          On March 22, 2021, defendants filed a motion for summary judgment. ECF No. 30. One

18   week later, plaintiff filed a motion requesting that a settlement conference be set in this case.

19   ECF No. 31. Defendants have filed a response to plaintiff’s motion to set a settlement conference

20   in which they state that they currently are not amenable to participating in a settlement

21   conference. ECF No. 34.

22          In light of the pending motion for summary judgment and defendants’ opposition to

23   plaintiff’s motion, a settlement conference would likely be unproductive and an unwise use of

24   scarce judicial resources at this time. Accordingly, plaintiff’s motion to set a settlement

25   conference, ECF No. 31, is denied. Should defendants’ motion for summary judgment be denied,

26   plaintiff may renew his request to set a settlement conference.

27          Plaintiff has also filed a motion for an extension of time to respond to defendants’ motion

28   for summary judgment. ECF No. 32. Good cause appearing, plaintiff’s motion will be granted.
     Case 2:19-cv-01976-JAM-JDP Document 35 Filed 04/27/21 Page 2 of 2


 1            Accordingly, it is hereby ORDERED that:

 2            1. Plaintiff’s motion to set a settlement conference, ECF No. 31, is denied.

 3            2. Plaintiff’s motion for an extension of time, ECF No. 32, is granted.

 4            3. Plaintiff is granted thirty days from the date of this order in which to file an opposition

 5   or statement of non-opposition to defendants’ motion for summary judgment.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      April 26, 2021
 9                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
